In an action to compel the determination of claims to real property pursuant to RPAPL article 15, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated December 15, 2000, which, inter alia, granted the defendant’s motion for summary judgment dismissing the complaint and denied its cross motion for summary judgment on the complaint.
Ordered that the order is affirmed, with costs.
It is well settled that a party seeking to acquire title by adverse possession must establish, by clear and convincing evidence, that the possession of the parcel was hostile, under a *495claim of right, actual, open, notorious, and exclusive, and continuous for a period of 10 years or more (see, Brand v Prince, 35 NY2d 634; Halley v Winnicki, 255 AD2d 489; Manhattan School of Music v Solow, 175 AD2d 106; CPLR 212 [a]). The plaintiff failed to establish these elements by clear and convincing evidence. Thus, its claim of adverse possession must fail. S. Miller, J.P., Krausman, H. Miller and Adams, JJ., concur.